DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


5.	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scopton U.S. 2015/0005394 (herein referred to as “Scopton”), and in view of Keane U.S. 2014/0180436 (herein referred to as “Keane”) and Zein U.S. 2018/0296220 (earliest filing date 04/13/2017; herein referred to as “Zein”).
6.	Regarding Claim 1, Scopton teaches a system for tissue resection in a body lumen of a patient, comprising:
	a. an endoscope (para 0052 “may be inserted into esophagus by a suitable means, such as through a lumen of an endoscope”);
	b. a backstop delivery device (Fig. 2, ref num 50) extendable through the endoscope (para 0055) and positionable in the body lumen at a location of selected tissue for resection (see Fig. 2, ref num 50 resects ref nums 10 and 20);
	c. a backstop (Fig. 2, ref num 55); and
	d. a tissue resecting device (Fig. 4, ref num 60) extendable through the endoscope (para 0054 “device 60 may be delivered to the tissue site…through a lumen of an endoscope”) for resecting the selected tissue for resection (ref num 60 “endoscopic resection device”);
	Scopton fails to teach (c) the backstop including a covering deployable by the backstop delivery device and (e) wherein the covering is deployable to an outer surface of the body lumen, such that one or more anchoring mechanisms disposed on an edge of the covering are securable to the outer surface of the body lumen and the covering is expandable to cover the selected tissue for resection leaving a space between the covering and the outer surface of the selected tissue to provide clearance during tissue resection.
	Keane teaches a system for tissue resection (Figs. 6-10), comprising a backstop (Figs. 6-10, ref num 46) including a covering deployable by the backstop delivery device (para 0044, “distal patch [46] is expandable to an open or deployed configuration that has a shape and/or size that is sufficient to cap, cover, or plug the defect”), and the covering is deployable to an outer surface of a body lumen of a patient at a location of selected tissue for resection (Figs. 7-8, ref num 46 as shown the covering is deployed), such that one or more anchoring mechanisms are securable to the outer surface of the body lumen (para 0049, “the patch may include one or more anchors to maintain and/or stabilize the patch at the defect site”, also see Figs. 9-10) and the covering is expandable to cover the selected tissue for resection   (para 0049 “plurality of anchors 58 that are spaced about the patch to penetrate, grasp or grip tissue at the defect site”).  The patch, along with the anchoring mechanisms, are present in order to facilitate placement over the defect/target tissue (para 0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backstop taught by Scopton to include it to be expandable as well as have anchoring mechanisms in order to secure the backstop over the target tissue.
	While Keane teaches that in one embodiment, the covering may be deployed in such as a way that it is held over the target tissue (para 0053), Keane fails to explicitly teach a space between the covering and the outer surface of the selected tissue to provide clearance during tissue resection.
Zein teaches a device of analogous art that may be used for tissue resection (para 0024, Fig. 1).  This device comprises a backstop delivery device that’s extendable through an endoscope (Fig. 1, ref num 10, 12; para 0015 “catheter 12 has an outer diameter smaller than the inner diameter of a channel of an endoscope”) and a backstop including a covering (Fig. 2, ref num 22 = backstop; ref num 24 = covering).  The covering is deployable to the tissue (para 0016, 0019; Fig. 6, ref num 108), and there is a space between the covering and the surface of the tissue for the purpose of the treatment of the tissue (para 0019, “the expandable hood can have any suitable shape that allows tissue to be suction into a cavity of the hood…can be funnel-shaped”).  This funnel shaped cavity indicates an opening under the covering from the tissue during the treatment (para 0019, Fig. 2).  Since Scopton-Keane already teaches tissue resection and the covering of the backstop being disposed in a way to cover the tissue as wanted by the user (Keane, para 0053), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Scopton-Keane to make the different portions of the covering to be whatever form or shape was desired or expedient, such as a shape to leave a space with the tissue.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

7.	Regarding Claim 2, Scopton teaches the backstop delivery device (Fig. 2, ref num 50), but fails to teach the backstop delivery device includes a tissue penetrating device for insertion into the selected tissue for resection.
	Keane teaches a backstop delivery device (Fig. 6), which includes a tissue penetrating device for insertion into the tissue for resection (Fig. 6, ref num 38).  The tip of this backstop delivery device allows the device to penetrate the tissue area so that the device eventually is guided to the area for resection (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton in order to allow for the backstop delivery device to be inserted into the tissue and eventually guided to the target area.

8.	Regarding Claim 3, Scopton fails to teach the tissue penetrating device is extendable partially in the selected tissue for resection so as to stabilize the backstop delivery device.
	Keane teaches the tissue penetrating device (Fig. 6, ref num 38) is extendable partially in the selected tissue for resection so as to stabilize the backstop delivery device (as shown, Fig. 6 ref num 38 extends partially into the tissue to stabilize ref num 36 and ref num 46). The stabilization of the backstop delivery device is preferred in order to provide the position of the device at the target location (para 0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton in order to include that the tissue penetrating device is extendable into the tissue for stabilization and positioning of the backstop delivery device.

9.	Regarding Claim 4, Scopton fails to teach the covering is formed of a self-expanding material, the covering having a relaxed shape memory curvature comprises an arc shape.
	Keane teaches the covering is formed of a self-expanding material, the covering having a relaxed shape memory curvature comprises an arc shape (Fig. 6, ref num 46 and Figs. 9-10, ref num 56; para 0048, “support members 56 may be formed of a shape memory”; also shown in Fig. 6, it is in an arc shape). The shape memory material in an arc shape allows for the members to transform between collapsed and expanded configurations so that it may be deployed through the lumen at the desired configuration during the treatment process (para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton to include that the covering be made of a self-expanding, shape memory arc shape material in order to transform from the collapsed to expanded states as needed in the treatment.

10.	Regarding Claim 5, Scopton fails to teach the arc shape of the curvature and the edge of the covering is conformable to a curvature of the outer surface of the body lumen.
	Keane teaches the arc shape of the curvature and the edge of the covering is conformable to a curvature of the outer surface of the body lumen (Fig. 6, ref num 46 and Figs. 9-10, ref nums 56; para 0046 and 0048). The shape memory material in an arc shape allows for the members to transform between collapsed and expanded configurations so that it may be deployed through the lumen at the desired configuration during the treatment process (para 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton to include that the covering be made of a self-expanding, shape memory arc shape material in order to transform from the collapsed to expanded states as needed in the treatment.

11.	Regarding Claim 6, Scopton fails to teach the one or more anchoring mechanisms is a mechanical fastener, a suture, or an adhesive, or combinations thereof.
Keane teaches the one or more anchoring mechanisms is a mechanical fastener, a suture, or an adhesive, or combinations thereof (para 0046 “the patch 46 may include one or more arms, struts, or spokes 56” i.e. mechanical fasteners). The anchoring mechanisms are there to facilitate deployment and support the covering at the tissue site (para 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton to include the anchoring mechanisms, such as a fastener, in order to secure the covering.

12.	Regarding Claim 7, Scopton fails to teach the mechanical fasteners are hooks, barbs, clips, or clamps, or combinations thereof.
Keane teaches the mechanical fasteners are hooks, barbs, clips, or clamps, or combinations thereof (Figs. 9-10, ref nums 56 are a hook shape). The anchoring mechanisms are there to facilitate deployment and support the covering at the tissue site (para 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton to include the anchoring mechanisms, such as a hook shape, in order to secure the covering.  It would have been an obvious matter of design choice to make the anchoring mechanisms whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

13.	Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scopton, Keane, and Zein, and further in view of Karpiel U.S. 2010/0106068 (herein referred to as “Karpiel”).
14.	Regarding Claim 8, Scopton as modified teaches a resection device (Scopton, ref num 60), but fails to teach the tissue resecting device is a cautery tool including a distal tip for cauterizing tissue around a perimeter of the selected tissue for resection.
	Karpiel teaches a system for tissue resection (Fig. 9) comprising an endoscope (para 0020, “catheter is preferably sized to be received within the working channel of an endoscope”) and a tissue resection device (Fig. 9, ref num 22) that is extendable through the endoscope (para 0020).  The tissue resection device is a cautery tool including a distal tip for cauterizing tissue around a perimeter of the selected tissue for resection (distal tip, ref num, 42/44, para 0029 “jaws 44 and used to cauterize the tissue 15”).  Karpiel teaches that the manipulation of the endoscope is versatile allowing for the cauterization at the tissue site (para 0030).  Since Scopton already teaches of a workable end device, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton to include that the end of the resection device be a cautery tool in order to cauterize the target tissue.
	
15.	Regarding Claim 9, Scopton fails to teach the edge of the covering of the backstop is configured to extend beyond the perimeter of the selected tissue for resection such that the one or more anchoring mechanisms remain securable to the outer surface of the body lumen after resection of the selected tissue.
	Keane teaches the edge of the covering of the backstop is configured to extend beyond the perimeter of the selected tissue for resection (Fig. 7, ref num 46 as shown extends beyond the selected tissue) such that the one or more anchoring mechanisms remain securable to the outer surface of the body lumen after resection of the selected tissue (para 0049 “the anchors, if desired, may include any suitable configuration as should be apparent to one of skill in the art”). Since the anchors are provided to provide securement to the tissue (para 0046), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scopton in order to include the edge of the covering with the anchoring mechanisms to secure it to the target site.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794